In an action inter alia to recover damages for wrongful death and personal injuries, (1) defendants appeal from so much of *557an order of the Supreme Court, Westchester County, entered March 8, 1976, as denied that branch of their motion which sought to strike the demand for punitive damages from plaintiffs’ first cause of action and (2) plaintiffs cross-appeal from the balance of the order, which granted the branches of defendants’ motion which sought to strike the demand for punitive damages from the second and third causes of action. Order modified by striking therefrom the words "granted to the extent of striking the demand for exemplary damages from the second and third causes of action”, and by substituting therefor the words "granted in all respects”. As so modified, order affirmed, without costs or disbursements (see EPTL 11-3.2, subd [b]; cf. Blessington v McCrory Stores Corp., 198 Mise 291, 302, affd 279 App Div 806, affd 305 NY 140). Martuscello, Acting P. J., Latham, Margett, Rabin and Hawkins, JJ., concur.